Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 1 of 11 Page ID #115




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTHONY R. RENTH,                         )
                                          )
       Petitioner,                        )
                                          )
vs.                                       )       Case No. 18-cv-2116-DWD
                                          )
D. SPROUL,                                )
                                          )
       Respondent.                        )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

       Petitioner Anthony R. Renth filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 to challenge the imposition of disciplinary sanctions against him;

specifically, the loss of forty-one (41) days of good conduct credit against his sentence

(Doc. 1). Respondent filed a Response to the Petition (Doc. 10) and Renth replied (Doc.



                                       Background

       Renth was convicted in the Southern District of Illinois for conspiracy to

manufacture methamphetamine in violation of 21 U.S.C. § 846 (Doc. 10-1). On September

27, 2013, he was sentenced to 204 months in prison. The disciplinary incident that gave

rise to this action occurred while Renth was incarcerated at Marion (Doc. 1, p. 18; Doc.

10-4). As of the date of Re

calculated to be April 16, 2024 (Doc. 10-2). His sentence is set to fully expire on June 6,

2025 (Doc. 10-2).



                                              1
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 2 of 11 Page ID #116




       Since filing his Petition, Renth has transferred and is now incarcerated at FCI-

Manchester, which is located outside this District (Doc. 18; Doc. 19). However, the Court

retains jurisdiction over this matter because jurisdiction was proper in this District when

Renth filed his petition. Ross v. Mebane, 536 F.2d 1199, 1201 (7th Cir. 1976) (Jurisdiction



inmate is subsequently transferred); in accord Evans v. Romine, 182 F.3d 921 n.1 (7th Cir.

1999). Respondent also waived any venue and personal jurisdiction defenses (Doc. 19).

       On April 9, 2018, while at Marion, Officer D. Huggins conducted a search of

                               18; Doc. 10-4). Renth was the only inmate assigned to his

cell and had been housed there since September 15, 2015 (Id.



plastic bag (Id.). The plastic bag contained a substance later identified

Pharmacist as Suboxone 8mg/2mg, which is a CIII scheduled medication that Renth had

not been prescribed (Id.). The incident report was submitted for a disciplinary hearing as

a violation of Prohibited Act 113 (Id.), which, in relevant part, prohibits the possession of

drugs which are not prescribed for the individual by the medical staff. 28 C.R.F. § 541.3

(Table 1). Renth received a copy of the incident report on April 10, 2018 (Doc. 1, pp. 2,

15), and was advised of his rights on April 11, 2018 (Doc. 1, pp. 12-13, 15). Renth elected

not to have the assistance of a staff representative at his hearing, and further chose not to

call any witnesses or present any evidence at the hearing (Doc. 1, pp. 2, 12-13, 15-16).

       The disciplinary hearing was held on April 17, 2018 (Doc. 1, p. 15).              The



                                             2
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 3 of 11 Page ID #117




                                                 uct time by 41 days (Doc. 1, pp. 16-17). In



Report; the memorandum of Marion Chief Pharmacist Clayton identifying the substance

as contraband; photographs of the incident;                            (1) denying that the

substance was his, and (2) arguing that an unknown person placed the substance in his

cell (Doc. 1, pp. 15-16). Following the disciplinary hearing, Renth requested to view the

video tape surveillance of the incident. Renth first requested to review the video tapes

outside his cell on April 20, 2018, and then renewed his requests on April 24, 2018, May

6, 2018, and May 11, 2018 (Doc. 1, pp. 19-21). Renth received a written copy of the DHO

report on May 4, 2018 (Doc. 1, p. 17). Renth appealed the DHO decision, and his appeal

was denied on September 5, 2018 (Doc. 1, p. 29).

                               Grounds for Habeas Relief

       Renth raises two concerns about the evidence presented at his disciplinary

hearing. First, Renth claims the DHO erred by not examining potentially exculpatory

video surveillance evidence, which Renth argues would have supported his assertion that



identification of the substance, claiming that the substance had never been submitted for

chemical testing (Doc. 1). Respondent answers noting that Renth did not present these

arguments at the disciplinary hearing, and therefore waived any opportunity to object to

the evidence now (Doc. 10). In the alternative, Respondent notes that there was sufficient

evidence presented at the hearing to support the decision, and Marion was not required

to review the video surveillance footage or submit the substance for lab testing (Id.).

                                             3
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 4 of 11 Page ID #118




       In his reply, Renth concedes that he did not request to review the security tape

before the disciplinary hearing (Doc. 1, p. 3). He also concedes that he did not present

arguments concerning the security tape or chemical testing of the substance to the DHO

during the hearing (Id.

obligation to provide him with exculpatory evidence and/or his rights to request access

to the video footage prior to his hearing because he did not have access to the law library

until after the hearing was over (Doc. 12, p. 4). Renth argues that he was prejudiced by

not having access to the law library because he was unable to timely learn of his ability

to request the preservation of the video surveillance tape or otherwise prepare for his

defense (Id.). Renth also argues that without the video surveillance evidence and a




                                      Legal Standard

       Inmates may challenge the loss of good conduct credit pursuant to 28 U.S.C. §

2241. Jackson v. Carlson, 707 F.2d 943, 946 (7th Cir. 1983). Because Renth has a liberty

interest in earned good time credit, he was entitled to due process before losing them.

Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003); Hudson v. Knight, 751 Fed. Appx. 897,

                                on disciplinary context, due process requires only that the

prisoner receive advance written notice of the charges, an opportunity to present

testimony and documentary evidence to an impartial decision-maker, and a written

explanation for the discipline that is suppo                                          Piggie,

344 F.3d at 677 (internal citations omitted); Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

                                               4
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 5 of 11 Page ID #119




                          Superintendent v. Hill, 472 U.S. 445, 447 (1985); see also Piggie, 344

                                                   is a low bar, which the Seventh Circuit has

                                        Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007)

                                                                          The Court does not

reweigh the evidence or determine credibility. Meeks v. McBride, 81 F.3d 717, 720 (7th Cir.

                                                       e weight of the evidence underlying the

                                 Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

                                     tion is whether there is any evidence in the record that

could                                                                   Id. (quoting Hill, 472

U.S. at 455-56 (emphasis in original). The evidence need not be sufficient to logically

exclude any result except the one reached by the prison decision maker. Viens v. Daniels,

871 F. 2d 1328, 1334-35 (7th Cir. 1989). As such, th

if no reasonable adjudicator could have found [petitioner] guilty of the offense on the

                                                                               , 13 F.3d 1073,

1077 (7th Cir. 1994). Further, only evidence that was presented to the hearing officer is

relevant to the determination of                                          Hamilton v. O'Leary,

976 F.2d 341, 346 (7th Cir. 1992).

                                           Analysis

        Renth has not established that he was denied due process in connection with the



material exculpatory evidence prior to his disciplinary hearing. Renth argues that he was

                                               5
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 6 of 11 Page ID #120




denied due process because Marion did not present potentially exculpatory evidence at

the hearing, such as the security footage from outside his cell or a full chemical toxicology

report of the substance. Renth further argues that he was otherwise unaware that he

could request access to certain evidence because he did not have access to the law library

prior so to fully understand his potential rights and defenses. Renth alleges he was

prejudiced by not reviewing the surveillance video evidence or having a toxicology

report of the substance, which he claims would have shown an unknown person placing

the substance in his cell and/or that the substance was not contraband. These claims are

subject to harmless error. See Jones v. Cross, 637 F.3d 841, 846-47 (7th Cir. 2011) (applying

harmless error analysis to due process claim); Piggie v. Cotton, 344 F.3d 674, 678-80 (7th

                                            to call witness in disciplinary hearing was

harmless).

       While it is unfortunate that Renth does not feel he had adequate opportunity to

prepare for his disciplinary hearing, this failure does not amount to a due process

violation when Renth affirmatively declined the opportunity to present evidence prior to

and at the hearing. Procedur                                    prisoners receive access to



threaten institutio                 Hudson, 751 Fed. Appx. at 899; Piggie, 344 F.3d at 678

(7th Cir. 2003); Campbell v. Henman, 751 Fed. Appx. 897, 1215 (7th Cir. 1991). However, if

a prisoner fails to request access to a surveillance tape prior to or at their disciplinary

hearing, there is no due process violation if the disciplinary officer does not consider or

review the surveillance video. Piggie v. McBride, 277 F.3d 922, 924 (7th Cir. 2002) (relying

                                             6
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 7 of 11 Page ID #121




on McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (due process does not require

                                              d have been but was not presented at the

            Mayers v. Anderson                                                  If petitioner]

made a timely request to have the conduct adjustment board consider this [video]

evidence, the court concludes that he was entitled to have the board either consider the



       Renth acknowledged that he was informed of his rights to present evidence and

witnesses at the hearing. He was further informed that he could receive assistance from

a staff representative at the hearing. However, instead of availing himself to either, Renth

specifically elected not to present evidence at the hearing and further declined to have

assistance from a staff representative. Renth later admitted that he never requested access

to the security video and never requested that a toxicology report be completed prior to

or at his disciplinary hearing (Doc. 12, p. 4).    Although Renth is correct that a failure to

review potentially exculpatory evidence could arise to a due process violation, the

Seventh Circuit has clarified that due process does not require a disciplinary officer to

consider or review evidence that was never requested by the prisoner. Piggie, 277 F.3d

at 925; McPherson, 188 F.3d at 767. Nor is a chemical analysis required to prove the

identity of suspected controlled substances. Burks-Bey v. Vannatta, 130 Fed.Appx. 46, 47

(7th Cir. 2005) (relying on United States v. Sanapow, 366 F.3d 492, 496 (7th Cir. 2004) and

United States v. Pigee, 197 F.3d 879, 890 (7th Cir. 1999).



security footage contained exculpatory evidence. Renth speculates that the tape would

                                               7
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 8 of 11 Page ID #122




have shown another person entering his cell without permission. However, in his

response, Respondent submitted the Declaration of Daniel Huggins who stated that he

reviewed portions of the vi



                                                                       account, therefore,

the contents of the video were not exculpatory at all. See Shroyer v. Cotton, 80 Fed.Appx.

481, 484 (7th Cir. 2003) (no due process violation where inmate was not given access to

videotape which was not exculpatory). Based on these facts, and considering that Renth

never requested to review the video, and the DHO never reviewed the video, any failure



not rise to the level of a due process violation that would upend the disciplinary action.



cell without permission, any error in not examining the tape is also harmless because

Renth was responsible for keeping his cell area free of contraband and constructive

                                                                               Hamilton v.

       , 976 F.2d 341, 345-46 (7th Cir. 1992) (finding that constructive possession

supported finding that prisoner possessed weapons even though at least three other

prisoners also had access to his cell where the weapons were found); see also Tweedy v.

Vannatta, 101 Fed.Appx. 158, 159-60 (7th Cir. 2004) (relying on Hamilton, 976 F.2d 345-46)

                                                                     in accord United States

v. Richardson                                          uctive possession exists where the



                                            8
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 9 of 11 Page ID #123




evidence demonstrates ownership, dominion, authority, or control.                  Constructive

                                          nal quotations and citations omitted).



evidence or present certain

electronic law library prior to his disciplinary hearing do not rise to the level of a due

process violation. A prison system is not required to provide unlimited access to a law

library, even for pro se litigants. See Martin v Davies, 917 F. 2d 336, 340 (7th Cir. 1990); in

accord Pratt v. Tarr, 464 F.3d 730, 732 (7th Cir. 2006) (relying on Marshall v. Knight, 445 F.3d

                                                   a prison library . . . is not itself a violation

                                                         ether he requested access to the law

library prior to or during his hearing, or that he made such requests and was denied.

                                                     his ability to present evidence is further

diminished by his receipt of his rights in writing on April 13, 2018, four days before his

disciplinary hearing (Doc. 1 at p. 31). The notice specifically stated that Renth would

                                                                 sic] your behalf, provided

                                                   Id.at ¶ 3). Such statement provided Renth

with notice that he could present evidence on his behalf. Thereafter, Renth had four days

request access to the relevant evidence or access to the library prior to his disciplinary

hearing. Renth proffers no explanation for why he failed to request this evidence or

present these arguments to the DHO at his hearing. Accordingly, because Renth failed

to request access to the video evidence and failed to question the toxicology



                                               9
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 10 of 11 Page ID #124




hearing, Renth was not denied due process, and he cannot now demand a new hearing

based upon evidence that was available to him prior to the hearing. Piggie, 277 F.3d at

925; McPherson, 188 F.3d at 767.

       Finding no due process violation, the Court next determines whether there was



substance was found in his cell. This presence alone is enough to constitute a violation

of prison rules. See generally, Santonio House v. Daniels, 637 Fed.Appx. 950, 951 (7th Cir.

                                   r prison rules to k

Nevertheless, the incident report, together with the investigation photographs and the



                                McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (A



the evidence before the DHO, the Court cannot say that the disciplinary decision was

arbitrary or lacking evidentiary support. Further, Renth has not presented any facts to

suggest the outcome of his hearing would have been different if he had reviewed the

surveillance video or obtained a toxicology report. The Petition does not indicate that

Renth ever identified any of the potential witnesses (that he claims may have been on the

videotape), thus he cannot further complain that he was denied the opportunity to call

these unidentified people at the hearing.



the Court also finds that the sanctions imposed by the DHO were within the limits of 28

C.F.R. § 541.3. Renth was found guilty of a 100-level, greatest severity level prohibited

                                            10
Case 3:18-cv-02116-DWD Document 20 Filed 03/26/21 Page 11 of 11 Page ID #125




act. Pursuant to 28 C.F.R. § 541.3, disallowing between 50% and 75% (27-41 days) of good

conduct time credit available for a year, is an allowable sanction. 28 C.R.F. § 541.3 (Table

1). Therefore, the sanctions imposed by the DHO in this case were consistent with the

severity level of the prohibited act and within the maximum available to the DHO.

                                        Conclusion



(Doc. 1) is DISMISSED with prejudice. The Clerk of Court shall enter judgment

accordingly and close this case.

       It is not necessary for Petitioner to obtain a certificate of appealability from this

disposition of his § 2241 Petition.                  , 216 F.3d 626, 638 (7th Cir. 2000). If

Petitioner wishes to appeal he may file a notice of appeal with this Court within 30 days

of the entry of judgment. Fed. R. App. P. 4. A motion for leave to appeal in forma pauperis

(IFP) should set forth the issues petitioner plans to present on appeal. Fed. R. App. P.

24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he will be

liable for a portion of the appellate filing fee (the amount to be determined based on his

prison trust fund account records for the past six months) irrespective of the outcome of

the appeal. Fed. R. App. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008). A timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the 30-day appeal deadline.

       SO ORDERED.

       Dated: March 26, 2021                       ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge

                                              11
